Appeal from (1) a judgment of the County Court, Queens County, convicting appellant, on his plea of guilty, of an attempted violation of subdivision 2 of section 1751 of the Penal Law, and sentencing him to serve from 10 to 15 years, as a second felony offender, and (2) from said sentence. Judgment unanimously affirmed. No opinion. No separate appeal lies from the sentence, which has been reviewed on the appeal from the judgment of conviction.
Present — Nolan, P. J., Murphy, Ughetta, Hallinan and Kleinfeld. JJ.